DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 
Claims Status
	Claims 1, 3, 5, 10, and 16 were amended.  Claims 2, 11, and 12 are cancelled.  Claims 1, 3-10, and 13-20 are pending before the Office.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 5/10/2021, with respect to the rejection(s) of claim(s) 1-7, 9-18, and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yazigi (EP 3590418).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 1, 3-7, 9, 10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2007/0032733) in view of Yazigi (EP 3590418).
Regarding claim 1, Burton discloses an impedance-based respiration monitoring system for apnea detection (see Field of Invention and [0040] which describes the impedance basis of the sensing system) comprising: 
at least three surface electrodes configured to record impedance respiration data from a patient's torso (see [0045]-[0046] where 3 or more electrodes are placed on the subject, also separate groups of impedance measuring electrodes may be used to monitor abdominal breathing and thoracic breathing); 
a signal processing system configured to: 
generate a first respiration lead formed by a first set of surface electrodes from the at least three surface electrodes, the first respiration lead providing a first series of impedance measurements (this is impedance data derived from the electrode set used for monitoring thoracic breathing movements mentioned above, also [0225]-[0226]); 
generate at least a second respiration lead formed by a second set of surface electrodes attached to the patient's torso, the second lead providing a second series of impedance measurements (this is the impedance data derived from the electrode set used for monitoring abdominal breathing movements mentioned above, also [0225]-[0226]); 
wherein the first series of impedance measurements from the first respiration lead measures thoracic breath activity, and wherein the second series of impedance measurements from the second respiration lead measures abdominal breath activity ( [0045] – “electrodes are preferably positioned such that movement attributable to abdominal breathing and thoracic breathing may be separately measured and distinguished”)
an apnea detection module executable on a processor to: 
calculate a first apnea metric based on the first series of impedance measurements; calculate a second apnea metric based on the second series of impedance measurements; and detect an apnea event (apnea or cessation of breathing can be identified from the impedance plethysmography data from both the thoracic and abdominal signal data, see [0170] where apnea detection is disclosed and other SDB events are also detected; see also [0175] discussion SDB detection, also [0180] discloses impedance plethysmography using the ECG electrodes; [0036] – “[0336] The measures derived from the ECG signal may 
However, Burton does not disclose that the detection of an apnea event only when the first apnea metric indicates insufficient breath activity occurring at the patient's chest and the second apnea metric indicates insufficient breath activity occurring at the patient's abdomen (Burton discloses that Obstructive Sleep Apnea or OSA may be detected by determining whether the thoracic breathing motion and abdominal breathing motion are out of phase (see end of [0046]).  However, Yazigi teach an apparatus and method for monitoring a patient during sleep.  Yazigi teaches the monitoring of both thoracic and abdominal breathing to detect apneas (see [0012]).  Yazigi teaches the use of a first and second sensor for detecting both types of breathing ([0045]). Yazigi teaches that any type of measurement sensor system suitable for measuring both types of breathing may be used (see end of [0060]).  Yazigi teaches the analysis of the amplitude and/or phase of both breathing signals to detect apnea.  One example is where Yazigi teaches that sleep apnea may be detected where the amplitude of both signals are nil (see [0064]) which indicates insufficient breathing activity at both locations.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Burton to include an additional type of apnea detect where lack of thoracic and abdominal breathing activity is an indicator of apnea as taught by Yazigi because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have 
Regarding claim 3, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise a three electrode arrangement (see claim 1 rejection), wherein the first set of electrodes includes a first electrode and a second electrode, and the second set of electrodes includes the second electrode and a third electrode (see Fig. 10 partially reproduced below:
[AltContent: oval]
    PNG
    media_image1.png
    410
    690
    media_image1.png
    Greyscale

Regarding claim 4, Burton discloses wherein the first and second electrodes are positioned on the patient's chest, and the third electrode is positioned on the patient's abdomen (see Fig. 10 reproduced above).
Regarding claim 5, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise a four electrode arrangement, wherein the first set of electrodes includes a first electrode and a second electrode positioned on the patient's chest, and the second set of electrodes includes a third electrode and a fourth electrode, wherein at least one of the third and fourth electrodes is positioned on the patient's abdomen ([0045] – “Separate pairs of ECG electrodes are preferably positioned such that movement attributable to abdominal breathing and thoracic breathing may be 
Regarding claim 6, Burton discloses wherein the first series of impedance measurements is generated by injecting and detecting a first carrier frequency in the first set of electrodes, and the second series of impedance measurements is generated by injecting and detecting a second carrier frequency in the second set of electrodes ([0553] discloses two different carrier frequencies, 32 Hz and 50Hz).
Regarding claim 7, Burton discloses wherein the first set of electrodes and the second set of electrodes comprise a three electrode arrangement, wherein the first set of electrodes includes a first electrode and a second electrode, and the second set of electrodes includes the second electrode and a third electrode ([0553] discloses electrodes A/C and B/C = 3 electrodes), and wherein the system is configured to: inject the first carrier frequency at a first phase into the first electrode, and receive the first carrier frequency at the first phase at the second electrode; inject the first carrier frequency at a second phase into the second electrode, and receive the first carrier frequency at the second phase at the first electrode; inject the second carrier frequency at a first phase into the second electrode, and receive the second carrier frequency at the first phase at the third electrode; inject the second carrier frequency at a second phase into the third electrode, and receive the second carrier frequency at the second phase at the second electrode; determine the first series of impedance measurements based on the first carrier frequency received at the first and second electrodes; and determine the second series of impedance measurements based on the second carrier frequency received at the first and second electrodes (see entirety of [0553]).
Regarding claim 9, Burton discloses the system further comprising a first drive electrode and a second drive electrode, wherein the first and second drive electrodes are a separate electrodes from the 
Claim 10 is the method performed by the apparatus of claim 1 and is rejected using the same argument above.
Claim 13 is the method performed by the apparatus of claim 3 and is rejected using the same argument above.
Claim 14 is the method performed by the apparatus of claim 4 and is rejected using the same argument above.
Claim 15 is the method performed by the apparatus of claim 5 and is rejected using the same argument above.
Regarding claim 16, Burton discloses the method further comprising: determining a change in the thoracic breath activity; determining a change in the abdominal breath activity; and wherein the apnea event is further detected based on at least one of the change in the thoracic breath activity and the change in the abdominal breath activity (apnea or cessation of breathing can be identified from the impedance plethysmography data from both the thoracic and abdominal signal data, see [0170] where apnea detection is disclosed and other SDB events are also detected; see also [0175] discussion SDB detection, also [0180] discloses impedance plethysmography using the ECG electrodes; [0036] – “[0336] The measures derived from the ECG signal may include breath-by-breath classification of sleep disordered breathing. Classification may include a determination of any one of the following categories 
Claim 17 is the method performed by the apparatus of claim 6 and is rejected using the same argument above.
Claim 18 is the method performed by the apparatus of claim 7 and is rejected using the same argument above.
Claim 20 is the method performed by the apparatus of claim 9 and is rejected using the same argument above.
Claims 8 and 19  rejected under 35 U.S.C. 103 as being unpatentable over in view of Yazigi as applied to claims 1 and 10 and further in view of Istvan et al. (US 2004/0073127).  Burton does not disclose wherein the first series of impedance measurements and the second series of impedance measurements are generated by injecting and detecting a carrier frequency in the first set of electrodes and the second set of electrodes, respectively, utilizing time division multiplexing to differentiate between the first series of impedance measurements in the first respiration lead and the second series of impedance measurements in the second respiration lead (Burton merely discloses that the impedance data is demodulated, [0599]).  However, the use of TDM processing in the disordered breathing arts was known.  Istvan et al. teach an ECG system with that uses TDM (see [0090]) for processing/separating data (see [0090]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to father modify Burton to use TDM as taught by Istvan et al. for selecting signals because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 19 is the method performed by the apparatus of claim 8 and is rejected using the same argument above.

Conclusion
Claims 1, 3-10, and 13-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THO Q TRAN/               Examiner, Art Unit 3791 
/JACQUELINE CHENG/ Supervisory Patent Examiner, Art Unit 3791